Citation Nr: 1440955	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-09 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total rating based on individual unemployability (TDIU) for the initial rating period prior to April 18, 2011.


REPRESENTATION

Appellant represented by:	Brian D. Hill, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to April 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for PTSD and assigned a 30 percent rating, effective May 28, 2009.  

On his March 2011 substantive appeal, the Veteran indicated that he wanted a videoconference hearing before the Board.  In an August 2013 written statement signed by his representative, the Veteran withdrew his request for a hearing.  Therefore, the request for a hearing has been withdrawn.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In a May 2011 rating decision, the RO granted a TDIU, effective April 18, 2011.  The Veteran has continued to raise the issue of unemployability.  See representative's August 2013 statement. As such, the Board will consider whether a TDIU is warranted for the initial rating period prior to April 18, 2011.   

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  For the entire initial rating period on appeal, the Veteran's PTSD has more nearly been approximated by occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, and mood, due to such symptoms as: sleep impairment with nightmares, anxiety, irritability with angry confrontations, mood swings, confusion, exaggerated startle response, impaired impulse control, low energy, poor concentration, limited insight, and an inability to adapt to stressful circumstances.

2.  For the entire initial rating period on appeal, the Veteran's PTSD has not more nearly approximated total occupational and social impairment.

3.  For the entire initial rating period prior to April 18, 2011, the Veteran's service-connected disabilities preclude all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased 70 percent rating, but no higher, for PTSD have been met for the entire initial rating period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  For the initial rating period prior to April 18, 2011, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The claims on appeal arise from the Veteran's disagreement with the initial evaluations assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The Veteran's service treatment and personnel records, VA treatment records, Social Security Administration disability records, post-service medical records (to include a June 2010 private psychiatric evaluation from Dr. E.T.) and lay statements from the Veteran and his brother have been associated with the claims file.  Further, the Board notes that the Veteran was afforded a VA examination in January 2010, to address the severity of his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examination obtained in this case is adequate as it is predicated on a review of the claims folder and medical records contained therein; contains a description of the history of the disability at issue; documents and considers the Veteran's complaints and symptoms; fully addresses the relevant rating criteria; and contains a discussion of the effects of the Veteran's disabilities on his occupational and daily activities. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Further, neither the Veteran nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained; hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Rating Criteria
	
Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2013).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 (2013).

The Veteran is contesting the disability rating that was assigned following the grant of service connection for his PTSD disability.  This matter is therefore to be distinguished from one in which a claim for an increased rating of a disability has been filed after a grant of service connection.  The Court has observed that in the latter instance, evidence of the present level of the disability is of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), and that as to the original assignment of a disability evaluation, VA must address all evidence that was of record from the date the filing of the claim on which service connection was granted (or from other applicable effective date).  See Fenderson, 12 Vet. App. at 126-27.  Accordingly, the evidence pertaining to an original evaluation might require the issuance of separate, or "staged," evaluations of the disability based on the facts shown to exist during the separate periods of time.  See Fenderson, at 126-27.  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

PTSD Rating 

By rating action in April 2010, the Veteran's claim was granted and service connection for PTSD was established effective from May 2009.  The Veteran is in receipt of a 30 percent disability rating for PTSD for the entire initial rating period under Diagnostic Code 9411.  A 30 percent rating is assigned when PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment and mild memory loss.  38 C.F.R. § 4.130 (2013).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  Id.  

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  Id.

GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  DSM-IV at 46-47.  

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  Id.

The Veteran asserts that his PTSD is worse than the current 30 percent evaluation contemplates and contends a higher rating of 70 percent is warranted.  See representative's statement dated August 2013.  

After reviewing all the lay and medical evidence of record, the Board finds that the criteria for a higher rating of 70 percent, but no higher, have been met for the entire rating period on appeal.  In this regard, the Board finds that the evidence is at least in equipoise as to whether the Veteran's PTSD more nearly approximated occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, and mood.  The Board further finds that an evaluation in excess of 70 percent for PTSD with depressive disorder is not warranted for any period on appeal.  

The Veteran was afforded a psychiatric VA examination in January 2010.  The examiner noted that the Veteran arrived for his appointment clean and able to maintain minimum personal hygiene.  The examiner also noted that affect was restricted and the Veteran's mood was dysphoric.  Psychomotor activity and speech were said to be unremarkable.  The Veteran's attitude toward the examiner was said to be cooperative and attentive.  The examiner noted that the Veteran was easily distracted, could accomplish serial 7's, but could not spell a word forwards and backwards.  He was also oriented to person, place, and time.  Remote and recent memory were said to be normal; however, immediate memory was described as "mildly impaired" based on the Veteran's subjective report of forgetting to take medications, forgetting appointments, and occasionally forgetting to take money when going to the store.  Thought process and content were said to be unremarkable.  The Veteran denied any delusions, hallucinations, inappropriate behavior, panic attacks, homicidal thoughts, suicidal thoughts, episodes of violence, or obsessive/ritualistic behavior.  The examiner noted that the Veteran endorsed experiencing irritability, low tolerance for frustration, anxiety, restricted affect, dysphoric mood, impoverished social functioning, chronic sleep impairment, hypervigilance, and diminished interest in activities.  

Ultimately, the January 2010 VA examiner provided a diagnosis of PTSD and noted that there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but with generally satisfactory functioning.   A GAF score of 60 was provided, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.

The Veteran submitted a June 2010 psychiatric evaluation from Dr. E.T., a Board certified psychiatrist.  During the evaluation, Dr. E.T. noted that the Veteran was anxious and irritable with spontaneous and reactive mood swings.  He had physical symptoms of anxiety, tremors and sweating, was easily startled, and had flashbacks with combat related themes up to three times a week.  Dr. E.T. further noted that the Veteran's thought processes were slowed and inefficient.  Other significant findings included that the Veteran suffered from insomnia and serial nightmares with combat themes.  Dr. E.T. indicated that the Veteran's energy was low and that his appetite and concentration were poor.  He was easily distracted and forgetful of facts tasks and events. In addition, the Veteran reported angry confrontations starting in 1968 with anti-war protestors, and as recently as 2010 with his neighbors.  According to 
Dr. E.T., the Veteran demonstrated occupational and social impairment, as well as trouble starting and finishing simple self-care and household tasks.  He had continuous inability to function without the aid of his wife and difficulties with impulse control manifested by unprovoked angry confrontations with others.  He had no ability to adjust to stressful circumstances and responded to even minimal provocations with severe worsening of symptoms and loss of composure.

Dr. E.T. concluded that the Veteran suffered from severe psychological symptoms and assigned a GAF score of 50, indicative of  serious symptoms or any serious impairment in social, occupational or school functioning.  Specifically, Dr. E.T. noted that the Veteran has occupational and social impairments with deficiencies in most areas such as work, family relations and relationships with others.  Moreover the Veteran had no ability to adapt to stressful circumstances without potentially dangerous losses of composure and a potential threat to others.  Dr. E.T. found that the Veteran had experienced continuously severe symptoms since 1990.  Furthermore, he opined that the Veteran's condition became as severe as it was today no later than May of 2009.  Significantly, Dr. E.T. opined that the Veteran was "unfit for full or part time employment in any occupation."  He stated that "with treatment the condition will never improve enough to allow employment in any occupation."

A review of VA treatment reports reveals no diagnosis of, or treatment for, PTSD; however, the records show diagnoses of depression and anxiety, although with no
evidence of regular treatment for those conditions.

Social Security Disability records reflect that the Veteran was found to be disabled as of February 1991 due to disorders of the back and osteoarthritis. 

Based upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is at least in equipoise as to whether the Veteran's PTSD symptoms more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  As discussed in detail above, the June 2010 private psychiatric examination reveals that the Veteran experienced deficiencies in most areas, including work, judgment, thinking, and mood.  The Veteran's PTSD is manifested by nearly continuous psychological symptoms with depression and anxiety, irritability, nightmares and sleep impairment, poor concentration, and an inability to adapt to stressful circumstances without potentially dangerous loss of composure and a potential threat to others. 

In addition, the Board notes that the Veteran's GAF scores were 50 and 60 in the private and VA examinations, respectively.  These GAF scores contemplate both moderate and serious PTSD symptoms or moderate and serious impairment in social, occupational or school functioning.  Accordingly, resolving reasonable doubt in the Veteran's factor, the Board finds that a 70 percent disability evaluation for PTSD is warranted for the entire initial rating period on appeal.

The Board further finds that, for the entire initial rating period on appeal, the Veteran's PTSD does not more nearly approximate a 100 percent disability evaluation.  The Board finds that weight of the lay and medical evidence shows that the Veteran's PTSD symptoms do not demonstrate total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  See 38 C.F.R. § 4.130.

In reaching this conclusion regarding the degree of occupational and social impairment, the Board has considered all the Veteran's psychiatric symptoms and impairment, whether or not the symptom is specifically listed in the rating criteria, considering such symptoms as "like or similar to" the symptoms in the rating criteria.  See Mauerhan, 16 Vet. App. at 442 (stating that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and that, without those examples, differentiating between rating evaluations would be extremely ambiguous); Vazquez-Claudio, 713 F.3d at 116-17 (the rating criteria under § 4.130 is "symptom-driven" and "a veteran may only qualify for a given disability rating under [this criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").

With this in mind, the evidence shows that the Veteran's overall PTSD picture is already adequately contemplated by the 70 percent rating, granted herein.  The Veteran does suffer from disturbance of motivation and mood (depression and anxiety), and difficulty sleeping, but these symptoms are specifically contemplated in the 30, 50, and 70 percent rating criteria.  The same is true with the Veteran's impaired impulse control, near-continuous depression and anxiety, and difficulty in adapting to stressful circumstances, which are all symptoms contemplated under the 70 percent PTSD disability rating.  

Although Dr. E.T. found that the Veteran was unfit for full or part time employment in any occupation (total occupational impairment), the evidence does not demonstrate total social impairment as required by a 100 percent disability rating.  In this regard, during the January 2010 VA examination, the Veteran reported that he had a good relationship with his family, had friends, and participated in sports.  Although the January 2010 VA examiner noted "poor" social functioning, the Veteran reported occasional dinners with his wife as well as some neighbor acquaintances.  The Veteran also stated that he occasionally rode his motorcycle and watched television.  The Board finds that this does not more nearly approximate "total" social impairment as contemplated by a 100 percent PTSD rating.  Accordingly, the Board finds that a 70 percent rating for PTSD, but no higher, is warranted for the entire increased rating period on appeal.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for PTSD.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, the Veteran's PTSD was manifested by sleep impairment with nightmares, anxiety, irritability with angry confrontations, mood swings, confusion, exaggerated startle response, impaired impulse control, low energy, poor concentration, limited insight, and an inability to adapt to stressful circumstances.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the probative GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the Veteran's PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


TDIU

As noted above, in a May 2011 rating decision, the RO granted a TDIU, effective April 18, 2011, based, in large part, on the Veteran's heart condition.  See May 2011 rating decision (RO granted 60 percent rating for ischemic heart disease and granted a TDIU.  The Veteran has continued to raise the issue of unemployability.  See representative's August 2013 statement. As such, the Board will consider whether a TDIU is warranted for the initial rating period prior to April 18, 2011.   

A total disability ratings for compensation based on a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2013).  Where the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. 
38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination. 
38 C.F.R. § 4.16(a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. 
§§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The Board observes that a claim for TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran is unemployable due to his service-connected disabilities for the initial rating period prior to April 18, 2011.  

As noted above, the January 2010 VA examiner provided a diagnosis of PTSD and noted that there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but with generally satisfactory functioning.  A GAF score of 60 was provided, indicative of moderate symptoms or moderate difficulty in occupational functioning.  

During the June 2010 private psychiatric evaluation, Dr. E.T. concluded that the Veteran suffered from severe psychological symptoms with a GAF score of 50, indicative of  serious symptoms or any serious impairment in occupational functioning.  Specifically, Dr. E.T. noted that the Veteran has occupational and social impairments with deficiencies in most areas such as work, family relations and relationships with others.  Moreover the Veteran had no ability to adapt to stressful circumstances without potentially dangerous losses of composure and a potential threat to others.  Dr. E.T. found that the Veteran had experienced continuously severe symptoms since 1990.  Furthermore, he opined that the Veteran's condition became as severe as it was today no later than May of 2009.  Significantly, Dr. E.T. noted that the Veteran was "unfit for full or part time employment in any occupation."  He opined that "with treatment the condition will never improve enough to allow employment in any occupation."

The Board recognizes that a VA examination has not been provided which discusses all of the Veteran's service-connected disabilities and how they may relate to his employability; however, the Board finds that such an examination is not warranted as the evidence currently of record is sufficient to adjudicate the TDIU claim.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

Based on the evidence discussed above, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran is unable to follow a substantially gainful occupation as a result of all the service-connected disabilities prior to April 18, 2011.  Although the January 2010 VA examiner found that the Veteran's PTSD caused only an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, Dr. E.T. opined that the Veteran was "unfit for full or part time employment in any occupation."  Further, the Veteran's PTSD disability was noted to have become "severe" a no later than May of 2009.  For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a TDIU have been met for the period prior to April 18, 2011.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

For the entire initial rating period on appeal, a 70 percent rating, but no higher, for PTSD is granted.  

For the entire rating period prior to April 18, 2011, a TDIU is granted.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


